 1    CUTTER LAW, P.C.
      C. Brooks Cutter (SBN 121407)
 2    bcutter@cutterlaw.com
      John R. Parker, Jr. (SBN 257761)
 3    jparker@cutterlaw.com
      Matthew M. Breining (SBN 306788)
 4    mbreining@cutterlaw.com
      401 Watt Avenue
 5    Sacramento, California 95864
      Telephone: (916) 290-9400
 6    Facsimile: (916) 588-9330

 7    Attorneys for Plaintiffs
      DIVENA WALLACE and XAVIER REYES
 8

 9    SEYFARTH SHAW LLP
      Christian J. Rowley (SBN 187293)
10    crowley@seyfarth.com
      Michael A. Wahlander (SBN 260781)
11    mwahlander@seyfarth.com
      Pamela L. Vartabedian (SBN 251133)
12    pvartabedian@seyfarth.com
      560 Mission Street, 31st Floor
13    San Francisco, California 94105
      Telephone: (415) 397-2823
14    Facsimile: (415) 397-8549

15    Attorneys for Defendants
      L’OREAL USA S/D, INC. and
16    RANDSTAD NORTH AMERICA, INC.

17
                                  UNITED STATES DISTRICT COURT
18
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
19

20   DIVENA WALLACE and XAVIER REYES, ) Case No. 2:18-cv-01222-JAM-CKD
     individually, and on behalf of themselves and a )
21   class of similarly situated persons,            ) STIPULATED REQUEST FOR
                                                     ) DISMISSAL
22                   Plaintiffs,                     )
                                                     )
23           v.                                      )
                                                     ) Location: Courtroom 6, 14th Floor
24   L’OREAL, USA S/D, INC., a Delaware              ) Judge:     Honorable John A. Mendez
     Corporation; RANDSTAD NORTH                     )
25   AMERICA, INC., a Delaware Corporation;          )
     AND DOES 1-50, inclusive,                       ) Complaint Filed: April 3, 2018
26                                                   ) Date Removal Filed: May 14, 2018
                     Defendants.                     )
27                                                   )

28


                       STIPULATED REQUEST FOR DISMISSAL / CASE NO. 2:18-CV-01222-JAM-CKD
     55955076v.1
 1             Having completed their respective obligations under their written settlement agreement,

 2   Plaintiffs DIVENA WALLACE and XAVIER REYES (“Plaintiffs”) and Defendants L’OREAL USA

 3   S/D, INC. and RANDSTAD NORTH AMERICA, INC. (“Defendants”) (collectively “the Parties”), by

 4   and through their respective counsel, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby

 5   stipulate as follows:

 6            1.     The above-captioned action shall be dismissed with prejudice as to Plaintiffs’ individual

 7   claims and without prejudice as to the class claims; and

 8            2.     Each party shall bear its own attorneys’ fees and costs of suit.

 9            IT IS SO STIPULATED.

10
                  26 2019
     DATED: April __,                                    CUTTER LAW, P.C.
11

12
                                                         By           /s/
13                                                              C. Brooks Cutter
                                                                John R. Parker, Jr.
14                                                              Matthew M. Breining
15                                                       Attorneys for Plaintiffs
                                                         DIVENA WALLACE and XAVIER REYES
16

17   DATED: May 23, 2019                                 SEYFARTH SHAW LLP
18

19                                                              /s/ Pamela Vartabedian
                                                         By
                                                                Christian J. Rowley
20                                                              Michael A. Wahlander
                                                                Pamela L. Vartabedian
21
                                                         Attorneys for Defendants
22                                                       L’OREAL USA S/D, INC. and
                                                         RANDSTAD NORTH AMERICA, INC.
23

24

25

26

27

28

                                                          1
                          STIPULATED REQUEST FOR DISMISSAL / CASE NO. 2:18-CV-01222-JAM-CKD
     55955076v.1
 1                                                      ORDER

 2            Pursuant to the stipulation of the parties, this action is hereby dismissed with prejudice as to

 3   Plaintiffs’ individual claims and without prejudice as to the class claims. Each party shall bear their own

 4   attorneys’ fees and costs.

 5            IT IS SO ORDERED.

 6

 7   DATE: May 24, 2019                                     /s/ John A. Mendez_____________
                                                            Hon. John A. Mendez
 8                                                          United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           2
                          STIPULATED REQUEST FOR DISMISSAL / CASE NO. 2:18-CV-01222-JAM-CKD
     55955076v.1
